Citation Nr: 0518632	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from December 1974 to 
December 1981, as well as 13 years, and 8 months of prior 
active service; he died in March 2002.  The appellant is his 
son.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the appellant's claim seeking entitlement to education 
benefits under Chapter 35.   


FINDINGS OF FACT

1.  The veteran died in March 2002 from restrictive caridio-
myopathy and congestive heart failure; he was not service-
connected for a cardiovascular disability.  

2.  The veteran did not have a disability evaluated as 
permanent in nature resulting from a service-connected 
disability.  


CONCLUSION OF LAW

Entitlement to Dependents' Educational Assistance benefits 
pursuant to Chapter 35, Title 38, United States Code is not 
established. 38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. 
§§ 3.807(a), 21.3020, 21.3021 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA) 
must be considered.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the appellant that he was not eligible for DEA 
education benefits under 38 U.S.C.A. Chapter 35 because the 
veteran did not have a service-connected disability rated 
permanent and total in nature, and did not die of a service-
connected disability.  In a case such as this, where the 
pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 
534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the appellant's claim solely because of a lack of 
entitlement under the law.

Regarding eligibility to Chapter 35 educational benefits, the 
term "eligible person" for educational assistance under 
Chapter 35 means a child (1) of a veteran who died of a 
service-connected disability; (2) of a veteran who died while 
having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability; (3) of 
a veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (4) person who 
is on active duty as a member of the Armed Forces and who now 
is, and for a period of more than 90 days, has been listed by 
the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 
21.3021(a)(1) (2004).

In this instance, the veteran did not die as the result of a 
service-connected disability.  He died in March 2002 from 
restrictive caridio-myopathy and congestive heart failure, 
and was not service-connected for a cardiovascular 
disability.  He had a 50 percent combined rating at the time 
of his death, and was service-connected for a left knee 
disability (rated as 20 percent disabling); a low back 
disability (rated as 20 percent disabling); a left ankle 
disability (rated as 10 percent disabling); a deviated nasal 
septum (rated as 10 percent disabling); tinnitus (rated as 10 
percent disabling); and hemorrhoids, a wart on the left foot, 
and a cyst on the scalp, all rated as noncompensably 
disabling.  

Further, the veteran did not have a permanent and total 
service-connected disability while he was alive, nor did he 
die while under permanent and total disability.  As noted 
above, the veteran had a 50 percent combined rating at the 
time of his death.  

Although the appellant asserted in his substantive appeal 
that his father had service-connected disabilities prior to 
his death, that is not the relevant issue.  The evidence 
already shows that the veteran had service-connected 
disabilities.  The relevant issue is whether the veteran died 
from any one of those service-connected disabilities, or 
whether he had a disability evaluated as total and permanent 
in nature resulting from a service-connected disability.  As 
noted above, the evidence does not show that either one of 
those criteria are met.  While the Board is sympathetic to 
the appellant's claim, inasmuch as neither of the 
aforementioned criteria are met, the Board finds that the 
appellant is not eligible for Dependents' Educational 
Assistance benefits. See 38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. § 21.3021 (2004).

In conclusion, pursuant to the aforementioned criteria, there 
is no basis upon which to grant the appellant eligibility for 
Chapter 35 educational assistance benefits.  As the law in 
this case is dispositive, the appellant's claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts in this case, is 
dispositive, the benefit of the doubt provisions set forth in 
38 U.S.C.A. § 5107(b) (West 2002) are not for consideration. 


ORDER

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


